Matter of Dize (2019 NY Slip Op 00522)





Matter of Dize


2019 NY Slip Op 00522


Decided on January 24, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: January 24, 2019

[*1]
In the Matter of CHRISTOPHER DAVID DIZE, an Attorney.
 
(Attorney Registration No. 5182621)

Calendar Date: January 22, 2019




Before: Garry, P.J., Egan Jr., Lynch, Rumsey and Pritzker, JJ.

Christopher David Dize, Helmetta, New Jersey, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Per Curiam.
Christopher David Dize was admitted to practice by this Court in 2013 and lists a business address in New Brunswick, New Jersey with the Office of Court Administration. Dize now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Dize's application.
Upon reading Dize's affidavit sworn to December 11, 2018 and filed December 13, 2018, and upon reading the January 11, 2019 correspondence in response by the Chief Attorney for AGC, and having determined that Dize is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
Garry, P.J., Egan Jr., Lynch, Rumsey and Pritzker, JJ., concur.
ORDERED that Christopher David Dize's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Christopher David Dize's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Christopher David Dize is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Dize is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another [*2]an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Christopher David Dize shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.